DETAILED ACTION
This Notice of Allowance is in response to the Response to the Ex parte Quayle action filed August 4, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1: a jet needle that is arranged at the side of the valve insert disposed opposite the seat plate; a spring sheath that surrounds a section of the jet needle; a valve chamber for the reception of fuel, wherein the valve chamber is bounded by the seat plate, the valve guide, and the valve insert and extends up to the passage throttle of the seat plate; a control chamber for the reception of fuel, wherein the control chamber is bounded by the valve insert, the valve guide, the spring sheath, and the jet needle; and a line that connects the control chamber and the valve chamber to one another, wherein the line is arranged in the valve insert, and the line is closed by a placement of the valve insert onto the spring sheath.  
	Claim 16: a spring sheath surrounding at least a section of a jet needle arranged at a second side of the valve insert, the second side opposite the first side and the seat plate; a valve chamber fluidly connected to the passage throttle; a control chamber adapted for reception of fuel; and a line arranged in the valve insert connecting the control chamber and the valve chamber to one another, wherein the line is closeable by placement of the valve insert onto the spring sheath. 
	The Ganser reference is the closest prior art.  The Ganser reference fails to disclose all of the features of the independent claims.  Furthermore, no located reference teaches or suggests the features of the independent claims.  Accordingly, there is allowable subject matter.  


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747